

 
 

 

Exhibit 10.2


The Toro Company
Performance Share Plan
(As Amended January 15, 2008)




1.
Purpose.  The purpose of The Toro Company Performance Share Plan (the “Plan”) is
to enhance long-term stockholder value of The Toro Company (the “Company”), by
reinforcing the incentives of key executives to achieve long-term performance
goals of the Company; to link a significant portion of a participant’s
compensation to the achievement by the Company of performance goals and to the
value of the Company’s Common Stock, par value $1.00 per share, and related
Preferred Share Purchase Rights (“Common Stock”); and to attract and motivate
executives and to encourage their continued employment on a competitive
basis.  The purposes of the Plan are to be achieved by the grant of Performance
Share Awards.



2.
Eligibility and Participation.  Key employees of the Company, who, through their
position or performance, can have a significant, positive impact on the
Company’s financial results, shall be eligible to participate in the Plan. The
Compensation Committee (the “Committee”) shall select recipients of Performance
Shares (“Plan Participants”).  Newly-hired and newly-promoted executives may be
selected as Plan Participants subject to the provisions of paragraph 3.c.(ii),
if applicable.



3.
Performance Share Awards.



 
a.
Performance Share Defined.  A Performance Share is a right to receive shares of
Common Stock or Common Stock units, contingent on the achievement of performance
goals of the Company during a three-year period, except that a shorter period
may be established for new participants (the “Award Term”).  A Performance Share
Award shall be subject to such conditions, restrictions and contingencies as the
Committee shall determine.



 
b.
Vesting.  Performance Shares shall be subject to forfeiture until they vest and
shall vest only after the conclusion of the Award Term, and only if the
Committee makes the certification required by paragraph 3.c.(iv), except as may
otherwise be provided in paragraphs 3.e.(i), 3.e.(ii) and 3.e.(iv).



 
c.
Section 162(m) Conditions.  Performance Share Awards may be designated as
“performance-based compensation” as that term is used in Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”).



 
(i)
Performance Goals.  The performance goal criteria (“Performance Goals”) that may
be used by the Committee for Performance Shares shall include one or more of the
following, as selected by the Committee: cumulative earnings, cumulative
earnings per share, profit after tax, net income, return on invested capital,
invested capital dollars, earnings per share, average net assets, after-tax
interest expense, return on average net assets, average net asset turns,
cumulative average net asset turns, return on equity, return on beginning
equity, revenue growth, earnings growth, economic value added, fill rate,
customer care and customer satisfaction scores.



 
(ii)
Establishment of Performance Goals.  Performance Share Awards designated
“performance-based compensation” shall be granted, and Performance Goals shall
be established, by the Committee in writing not later than 90 days after the
commencement of the period of service to which the Performance Goal relates, or
such other period required under Section 162(m) of the Code, provided that the
outcome is substantially uncertain at the time the Committee establishes the
Performance Goal; and provided further that in no event will a Performance Goal
be considered to be preestablished if it is established after 25% of the period
of service (as scheduled in good faith at the time the Performance Goal is
established) has elapsed.



 
(iii)
Section 162(m) Maximum Award Payment.  With respect to a Performance Share Award
that is designated “performance-based compensation” for purposes of
Section 162(m), the maximum number of shares that may be issued under the award
shall be set at the time the Committee grants the award and establishes
Performance Goals under the award.  Notwithstanding any other provision of this
Plan, the maximum number of Performance Shares that may be granted to a Plan
Participant with respect to any Award Term is 100,000, subject to adjustment as
provided in paragraph 4.



 
(iv)
Certification of Payment.  Before any payment or delivery of shares of Common
Stock is made under the Plan to any Participant who is a person referred to in
Section 162(m), the Committee must certify in writing, as reflected in the
minutes, that the Performance Goals established with respect to a Performance
Share Award have been achieved.  To the extent necessary with respect to any
fiscal year or Award Term, in order to avoid any undue windfall or hardship due
to external causes, the Committee may make the determination as to whether a
Performance Goal has been achieved without regard to the effect on the
Performance Goal measure, as it may otherwise be presented in the financial
statements, of any change in accounting standards, any acquisition by the
Company not planned for at the time the Performance Goals are established or any
Board-approved extraordinary or non-recurring event or item.  With respect to
any Plan Participant who is a person referred to in Section 162(m), the
Committee shall have the discretion to decrease an award payment under a
Performance Share Award, but may not under any circumstances increase such
amount.



 
d.
Delivery.  Certificates for shares of Common Stock in the number of Performance
Shares that vest under an award will be delivered as soon as possible after the
applicable vesting requirements (including accelerated vesting under paragraph
3.e.(iv)) have been fulfilled, except that if a Plan Participant has properly
elected to defer income that may be attributable to an award under a Company
deferred compensation plan, Common Stock units will be credited to the Plan
Participant’s account thereunder.  In the event vesting requirements are not
fulfilled or in the event Performance Shares are canceled under the provisions
of paragraph 3.e.(v), Performance Shares shall be canceled and have no value.



 
e.
Vesting and Cancellation Under Special Circumstances.



 
(i)
Retirement, Death or Disability.  If a Plan Participant retires, dies or becomes
permanently disabled and unable to work prior to the end of an Award Term, but
after the conclusion of not less than 33% of the Award Term, the Committee may,
in its sole discretion, cause shares of Common Stock to be delivered with
respect to the participant’s Performance Share Award, but only if otherwise
earned and only with respect to the portion of the applicable Award Term
completed at the date of such event, with proration based on full fiscal years
only and no shares to be delivered for partial fiscal years.  “Retirement” means
termination of employment with the Company at age 55 or older and with a number
of years of service to the Company that, when added together with the
participant’s age, equals at least 65.  The Committee shall consider the
requirements of paragraph (A) under this paragraph 3.e.(i) and shall have the
discretion to consider any other fact or circumstance in making its decision as
to whether to deliver shares, including whether the participant again becomes
employed.  Shares shall be delivered only after the conclusion of the applicable
Award Term in accordance with paragraphs 3.b., 3.c. and 3.d. of the Plan.



 
(A)
Non-compete.  Notwithstanding the foregoing, if a Plan Participant retires prior
to age 65, and within one year after the later of the date of that retirement or
the date shares are delivered pursuant to paragraph 3.e.(i), the Plan
Participant (a) is employed or retained by or renders service to any
organization that, directly or indirectly, competes with or becomes competitive
with the Company, or if the rendering of such services is prejudicial or in
conflict with the interests of the Company; or (b) violates any confidentiality
agreement or agreement governing the ownership or assignment of intellectual
property rights with the Company, or (c) engages in any other conduct or act
determined to be injurious, detrimental or prejudicial to any interest of the
Company, the Company may rescind or restrict the special vesting under this
paragraph 3.e.(i) or withhold or have the right to the return of the economic
value of the Performance Shares that vested under this paragraph; provided,
however, that this provision shall not be applicable in the event of a Change of
Control.



 
(ii)
Reassignment.  If prior to the end of an Award Term, a Plan Participant is
reassigned to a position with the Company (including a subsidiary or parent of
the Company), and that position is not eligible to participate in the Plan, but
the Plan Participant does not terminate employment with the Company, the
Committee may, in its sole discretion, cause shares of Common Stock to be
delivered with respect to the participant’s Performance Share Award, but only if
otherwise earned and only with respect to the portion of the applicable Award
Term completed at the date of such reassignment, based on full fiscal years
only, with no shares to be delivered for partial fiscal years.



 
(iii)
Other Termination.  In the event that a Plan Participant terminates employment
with the Company other than by reason of retirement, death or disability
as provided in paragraph 3.e.(i), Performance Shares in such participant’s name
that have not yet vested shall not vest and shall be canceled.



 
(iv)
Change of Control.  Notwithstanding the provisions of paragraphs 3.b. and 3.c.,
all Performance Shares that have not yet vested shall vest and become
immediately payable if there is a change of control of the Company.



 
Change of Control means:



 
(A)
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of 15% or
more of either (a) the then-outstanding shares of Common Stock of the Company
(the “Outstanding Company Common Stock”) or (b) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this paragraph (A), the following
acquisitions shall not constitute a Change of Control: (a) any acquisition
directly from the Company, (b) any acquisition by the Company, (c) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(d) any acquisition by any corporation pursuant to a transaction that complies
with clauses (a), (b) and (c) of paragraph (C) of this paragraph 3.e.(iv); or



 
(B)
Individuals who, as of the date hereof, constitute the Board of Directors of the
Company (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or



 
(C)
Consummation of a reorganization, merger or consolidation of the Company or sale
or other disposition of all or substantially all of the assets of the Company or
the acquisition by the Company of assets or stock of another entity (a “Business
Combination”), in each case, unless, following such Business Combination,
(a) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (b) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 15% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination, or the
combined voting power of the then-outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (c) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or



 
(D)
Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.



 
(v)
Committee Discretion to Scale Back Awards.  At any time during an Award Term of
more than one fiscal year, the Committee may, in its discretion, cancel a
portion of the Performance Shares in any Performance Share Award prior to the
conclusion of the Award Term (a “Scale Back”), provided that:



 
(A)
the Performance Share Award has not yet vested;



 
(B)
based on financial information contained in the Company’s financial statements
or similar internal reports, the Committee determines that the Performance Goals
for the Award Term cannot be achieved at the maximum levels established at the
time of grant;



 
(C)
Performance Share Awards shall be Scaled Back in proportion to the estimated
short fall in achievement of Performance Goals from maximum levels;



 
(D)
all Performance Share Awards for the same Award Term are Scaled Back by the same
percentage;



 
(E)
once an award is Scaled Back, it may not again be increased to add or recover
Performance Shares that were canceled; and



 
(F)
Performance Shares canceled in a Scale Back shall again be available to the
Committee for grant of new Performance Share Awards for any future Award
Term.  This provision shall not be used in any manner that could have the effect
of repricing a previous Performance Share Award grant.



 
f.
Dividends and Voting.  A Plan Participant shall have no rights as a stockholder
with respect to Performance Shares unless and until Common Stock or Common Stock
units are issued in settlement of the award.



 
g.
Non-transferability.  Neither Performance Shares nor Performance Share Awards
nor any interest in any one of such awards or shares may be anticipated,
alienated, encumbered, sold, pledged, assigned, transferred or subjected to any
charge or legal process, other than by will or the laws of descent and
distribution, so long as the Performance Shares have not vested and shares of
Common Stock have not been distributed in accordance with the Plan, and any
sale, pledge, assignment or other attempted transfer shall be null and void.  A
Plan Participant may receive payment under a Performance Share Award only while
an employee of the Company and only if continuously employed from the date the
award was granted, except as may otherwise be provided in paragraphs 3.e.(i) and
3.e.(ii).



4.
Maximum Shares Subject to Performance Share Awards.  Subject to the provisions
of paragraph 4.a., the total number of shares of Common Stock that may be issued
pursuant to Performance Share Awards under the Plan is 2,750,000.  Shares of
Common Stock that may be issued hereunder may be authorized but unissued shares,
reacquired or treasury shares or outstanding shares acquired in the market or
from private sources or a combination thereof.



 
a.
Adjustments.  In the event of a corporate transaction involving the Company, the
Common Stock or the Company’s corporate or capital structure, including but not
limited to any stock dividend, stock split, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, reclassification,
split-up, spin-off, combination or exchange of shares, or a sale of the Company
or of all or part of its assets or any distribution to stockholders other than a
normal cash dividend, the Committee shall make such proportional adjustments as
are necessary to preserve the benefits or potential benefits of the Performance
Share Awards.  Action by the Committee may include all or any of adjustment in
(i) the maximum number and kind of securities subject to the Plan as set forth
in this paragraph; (ii) the maximum number and kind of securities that may be
made subject to Performance Share Awards for any individual as set forth in
paragraph 3.c. (iii); (iii) the number and kind of securities subject to any
outstanding Award; and (iv) any other adjustments that the Committee determines
to be equitable.



5.
Administration.  The Plan shall be administered by the Committee.  The Committee
shall have the authority to administer the Plan; establish policies under the
Plan; amend the Plan, subject to the provisions of paragraph 8; interpret
provisions of the Plan; select Plan Participants; establish Performance Goals;
make Performance Share Awards; or terminate the Plan, in its sole
discretion.  The Committee may delegate administrative duties and all decisions
not required to be exercised by it under Section 162(m) or Section 16 of the
Exchange Act, as it solely determines, including to Company officers.  All
decisions of the Committee shall be final and binding upon all parties including
the Company, its stockholders and Plan Participants.



6.
Tax Withholding.  The Company shall have the right to deduct from any settlement
made under the Plan or to require the Participant to pay the amount of any
federal, state or local taxes of any kind required by law to be withheld with
respect to the grant, vesting, payment or settlement of an award under this
Plan, or to take such other action as may be necessary in the opinion of the
Company to satisfy all obligations for the payment of such taxes.  If Common
Stock is withheld or surrendered to satisfy tax withholding, such stock shall be
valued at its fair market value as of the date it is withheld or
surrendered.  The Company may also deduct from any award settlement any other
amounts due the Company by the Plan Participant.



7.
Governing Law.  The Plan, awards granted under the Plan, agreements entered into
under the Plan and Performance Shares shall be construed, administered and
governed in all respects under and by the applicable laws of the State of
Delaware, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of the Plan or an award or
agreement or Performance Shares to the substantive law of another jurisdiction.



8.
Plan Amendment and Termination.  The Committee may, in its sole discretion,
amend, suspend or terminate the Plan at any time, with or without advance notice
to Plan Participants, provided that no amendment to the Plan shall be effective
that would increase the maximum number of Performance Shares that may be granted
under paragraph 3.c.(iii) to a participant who is a person referred to in
Section 162(m); that would change the Performance Goal criteria applicable to a
participant who is a person referred to in Section 162(m) for payment of awards
as set forth in paragraph 3.c.(i); or that would modify the requirements as to
eligibility for participation under paragraph 2, unless the stockholders of the
Company shall have approved such change in accordance with the requirements of
Section 162(m).  No amendment, modification or termination of the Plan may
adversely affect in a material manner any right of any Plan Participant with
respect to any Performance Share Award theretofore granted without such
participant’s written consent.



9.            Effective Date of the Plan and Amendments.  The Plan first became
effective on November 18, 1998.  Any amendment to the Plan shall be effective on
the date established by the Committee, subject to stockholder approval, if
required under the provisions of paragraph 8.

 
 

 
